Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Hinton appeals the district court’s order granting the Defendant’s motion for summary dismissal of his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hinton v. Rudasill, No. 8:08-cv01460-AW, 2010 WL 761154 (D. Md. filed Feb. 25, 2010; entered Feb. 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.